Citation Nr: 0736989	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  05-12 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable evaluation for the residuals of 
carcinoma of the prostate, on appeal from an initial grant of 
service connection.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1971.  

The matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA), on appeal 
from an April 2004 rating decision of the VA Regional Office 
(RO), located in St. Louis, Missouri.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran has been service-connected for the residuals 
of carcinoma of the prostate.

3.  Although the veteran has reported to VA doctors that he 
now suffers from urinary frequency along with occasional 
leakage, the veteran has failed to mention any type of 
residual when he has been examined by three of his private 
physicians.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for the residuals 
of prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321(b), 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 7599-7512 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has come before the VA asking that a compensable 
evaluation be assigned for the residuals of a prostate 
cancer.  The Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a letter sent to 
the veteran from the agency of original jurisdiction (AOJ) 
after the issuance of the initial AOJ prior to the issuance 
of the initial AOJ decision.  This letter informed the 
appellant of what evidence was required to substantiate the 
claim for service connection and of his, and VA's, respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession to 
the AOJ.

Since the RO's August 2003 letter preceded its initial award 
of service connection, it did not provide notice of the 
evidence needed to substantiate the claim for an increased 
(initial) rating.  However, VA is not required to provide 
separate notice under 38 U.S.C.A. § 5103(a) with regard to 
"downstream" issues, where the notice was provided in 
connection with the original claim.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003) (cited at 69 Fed. Reg. 25,180 (2004)); 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
Nevertheless, VA subsequently provided notice as to the 
higher rating issues in the Statement of the Case and 
Supplemental Statement of the Case.  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records and those other records that the VA was made aware 
thereof.  As such, the VA obtained those records and they 
have been included in the claims folder, available for 
review.  

The Board has also considered whether a VA medical 
examination or opinion should be obtained.  See 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007).  
The record indicates that the veteran did undergo VA medical 
examinations in April and May 2004 and the results of those 
examinations have been included in the claims folder for 
review.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant and his representative have proffered 
documents and statements in support of the veteran's claim.  
It seems clear that the VA has given the appellant every 
opportunity to express his opinions with respect to the issue 
now before the Board and the VA has obtained all known 
documents that would substantiate the appellant's assertions.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court, issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

Here the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for an increased evaluation, but he was not provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim, any questions as to the 
effective date to be assigned are rendered moot.

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing increased ratings claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2007) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2007) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2007) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2007).  With respect to the issue before the 
Board, the appeal does stem from the veteran's disagreement 
with an evaluation assigned in connection with the original 
grant of service connection, and the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2007).

In 2001, the veteran was diagnosed as suffering from 
adenocarcinoma of the prostate.  He received treatment for 
said condition and subsequently applied for VA compensation 
benefits.  Service connection was granted and a 
noncompensable evaluation was assigned.  The effective date 
of the award was determined to be June 12, 2003.  The veteran 
was notified of this decision and he has appealed to the 
Board for review.

Specifically, the veteran has claimed that the RO erred when 
it assigned a noncompensable evaluation for his cancer 
residuals.  He has written that as a result of his cancer, he 
experiences occasional incontinence and an increased 
frequency of urination during the night.  He contends that he 
must "get up" four to five times a night for relief.  

In conjunction with his claim, the veteran underwent a VA 
Genitourinary Examination in April 2004.  Prior to the 
examination, the veteran complained of impotence and urinary 
dribbling.  He did state also that he had to urinate almost 
hourly.  The doctor examined the veteran and gave a diagnosis 
of chronic residuals associated with prostate cancer 
treatment - currently cancer-free with no evidence of 
metastases.  It was noted by the examiner that it was unclear 
whether the veteran's urinary frequency was caused by or the 
result of taking diuretics for treatment of his nonservice-
connected hypertension.  

A second examination was performed in May 2004.  The 
physician reviewed the veteran's claims folder and took a 
history provided by the veteran.  The doctor wrote:

The veteran suffered complication from 
the radiation treatment.  The veteran 
developed radiation-associated cystitis 
and also radiation-associated 
proctititis.  With the cystitis, he 
developed irritability of the urinary 
bladder and initially he was incontinent 
of urine.  He gradually became continent, 
but he has severe frequency of urination.  
He goes four to five times at night and 
every hour during the daytime. . . .

The doctor noted that the veteran did not wear a pad but that 
the veteran complained of diarrhea.  Nevertheless, the 
veteran did not complain of hesitancy, poor stream, or 
dysuria.  He has not had recurrent urinary tract infections 
nor has he had renal colic, acute nephritis, or 
hospitalizations for urinary tract infections.  Any residuals 
from the prostate cancer were noted not to have affected the 
veteran's employment.  

In conjunction with his claim, the veteran's private medical 
records have been obtained and included in the claims folder 
for review.  The records indicate that the veteran was seen 
by his private physician (J.S.G.) in December 2002.  The 
doctor wrote that the veteran had no voiding complaints, no 
hematuria, and no dysuria.  A year later, in December 2003, 
the veteran was seen again.  The doctor noted that the 
veteran admitted that he drank a "lot of coffee" and that 
the veteran voided frequently after the coffee.  

The veteran also saw his oncologist in 2003 and 2004.  Dr. 
H.M.F. wrote in June 2003 and June 2004 that the veteran did 
not complain of any type of genitourinary symptoms.  A third 
doctor's, Dr. C. N., notes were obtained and these records 
were for 2004 and 2005.  These records are negative for any 
complaints involving urinary frequency.  

As reported, the veteran has been assigned a noncompensable 
evaluation pursuant to 38 C.F.R. Part 4, Diagnostic Codes 
7599-7512 (2007).  His rating has been assigned by analogy.  
The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis, and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2007).  It is 
therefore possible to rate the veteran's disability pursuant 
to a different code if it is determined that that particular 
code more appropriately describes the veteran's 
symptomatology and it would be more advantageous to the 
veteran.

Under the criteria, chronic cystitis is rated as voiding 
dysfunction.  See 38 C.F.R. § 4.115b (2007).  Voiding 
dysfunction is rated under the three subcategories of urine 
leakage, urinary frequency, and obstructed voiding.  See 38 
C.F.R. § 4.115a (2007).

Evaluation under urine leakage involves ratings ranging from 
20 to 60 percent and contemplates continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence.  When these factors require the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than four times per day, a 60 percent 
evaluation is warranted.  When there is leakage requiring the 
wearing of absorbent materials which must be changed 2 to 4 
times per day, a 40 percent disability rating is warranted.  
A 20 percent rating contemplates leakage requiring the 
wearing of absorbent materials which must be changed less 
than 2 times per day.  Id.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates a daytime voiding 
interval less than 1 hour, or awakening to void 5 or more 
times per night.  A 20 percent rating contemplates daytime 
voiding interval between 1 and 2 hours, or awakening to void 
3 to 4 times per night.  A 10 percent rating contemplates 
daytime voiding interval between 2 and 3 hours, or awakening 
to void 2 times per night.  Id.

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating contemplates 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following:

(1) post-void residuals greater than 150 
cubic centimeters (cc's); 
(2) uroflowmetry; markedly diminished 
peak flow rate (less than 10 cc's per 
second); 
(3) recurrent urinary tract infections 
secondary to obstruction; 
(4) stricture disease requiring periodic 
dilatation every 2 to 3 months.

A noncompensable rating contemplates obstructive 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times per year.  Id.

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Reviewing the pertinent evidence of record, the Board 
concludes that the veteran's residuals of prostate cancer are 
most appropriately evaluated as noncompensably disabling.  
Although the veteran and his representative have asserted 
that he must void four to five times a night and/or that 
during the day he must urinate every hour, the veteran was 
silent about these symptoms when he was seeing his three 
private treating physicians.  In other words, when he has 
been asked by his private physicians about any symptoms he 
may be suffering therefrom as a result of his prostate 
cancer, the veteran has denied any genitourinary symptoms and 
manifestations.  

The veteran's self-reported symptoms at medical treatments, 
being inherently more reliable than those otherwise reported, 
since they are motivated by the self-interest of receiving 
appropriate care, preponderate to show that these 
requirements for a 10 percent evaluation based on urinary 
frequency or obstructive voiding are absent.  These findings 
outweigh the veteran's self-reports of more frequent 
urination or more obstructive voiding symptoms at the 
official examinations conducted in April 2004 and May 2004, 
when the veteran's self-interest could have motivated over-
reporting or exaggeration of symptoms.

Based on the above, the Board finds that the appellant has 
not presented competent medical evidence that shows that his 
service-connected disability is incorrectly evaluated.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.102 
(2007).  The veteran's claim is thus denied.

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected prostate cancer residuals, as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2007) are not met.




ORDER

Entitlement to a compensable evaluation for the residuals of 
carcinoma of the prostate is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


